State, 116 Nev. 558, 563-64, 1 P.3d 969, 972 (2000). Therefore, the district
                   court did not err in denying this portion of the motion.
                               To the extent that appellant sought to modify his sentence,
                   appellant's claim of ineffective assistance of counsel was outside the scope
                   of claims permissible in a motion to modify sentence.       See Edwards v.
                   State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, the district
                   court did not err in denying this portion of the motion.
                               Having concluded that appellant is not entitled to relief, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                      J.



                   cc:   Hon. Michelle Leavitt, District Judge
                         Juan Fernando Lopez
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    4'1